Citation Nr: 1701847	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral eye disorders, to include bilateral keratoconus of the eyes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1996 to December 2001; the Veteran passed away in August 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hypertension and bilateral keratoconus of the eyes.  The Veteran timely appealed those issues.  

During the pendency of the appeal, in an April 2016 rating decision, the AOJ awarded the Veteran service connection for hypertension; the Veteran did not submit a timely notice of disagreement with that decision and it represents a full award of benefits sought on appeal as to the hypertension issue.  Accordingly, that issue is considered final and the Board will no longer address that issue on appeal.  The sole remaining issue on appeal is the bilateral keratoconus issue.  


FINDING OF FACT

In August 2016, VA was notified that the Veteran died in August 2016.


CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice of the Veteran's death in October 2016.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.  


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


